THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: March 20, 2019

                                         G. Michael Halfenger
                                         Chief United States Bankruptcy Judge



                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF WISCONSIN
                      Court Minutes and Order

CHAPTER:                    11
DATE:                       March 20, 2019
JUDGE:                      G. Michael Halfenger
CASE NO.:                   16-21329
DEBTOR:                     Michael A. Gral
NATURE OF HEARING:          1. Official Committee of Unsecured Creditors’ motion
                            to convert or, in the alternative, dismiss
                            2. Status hearing on Michael Gral’s objection to claim
                            number 10 of Bielinski Bros. Builders, Inc.
ADV. CASE NO.:              16-2182
PLAINTIFF:                  Bielinski Bros. Builders, Inc.
DEFENDANT:                  Michael Gral
NATURE OF HEARING:          Status hearing
ADV. CASE NO.:              17-2277
PLAINTIFF:                  Donald A. Gral, et. al
DEFENDANT:                  Michael A. Gral, et. al
NATURE OF HEARING:          Status hearing
ADV. CASE NO.:              18-2221
PLAINTIFF:                  Park Bank
DEFENDANT:                  Michael A. Gral
NATURE OF HEARING:          Status hearing

APPEARANCES:                Jonathan Goodman, appearing for the debtor
                            Michael Gral, debtor in possession
                            L. Katie Mason, appearing on behalf of Park Bank



        Case 16-21329-gmh   Doc 1644     Filed 03/20/19    Page 1 of 3
                                   John Hiltz and Blair Zanzig, appearing for the Official
                                   Committee of Unsecured Creditors in In re Michael
                                   Gral, Case No. 16-21329
                                   Sean Bosack, appearing for Bielinski Bros. Builders,
                                   Inc.
                                   Mark Metz, appearing on behalf of all plaintiffs
                                   except for D.J. Gral in Adv. Proc. No. 17-2277, Gral v.
                                   Gral
COURTROOM DEPUTY:                  Sara Hackbarth
LAW CLERK:                         Shay A. Agsten

On March 20, 2019, the court held several hearings in cases related to In re Michael A.
Gral, Case No. 16-21329. A recording of the hearings will be posted to the docket.

   1. Official Committee of Unsecured Creditors’ motion to convert or, in the
      alternative, dismiss

The debtor informed the court that he had agreed to convert the case to one under
chapter 7, subject to conditions relating to the procedures upon conversion that were
stated on the record. Park Bank and the Official Committee of Unsecured Creditors
agreed to this course.

Accordingly, IT IS HEREBY ORDERED that this case is converted to a chapter 7 case,
effective immediately.

   2. Status hearing on Michael Gral’s objection to claim number 10 of Bielinski
      Bros. Builders, Inc.

Based on the conversion of this case to a chapter 7 case, the court stayed proceedings on
this matter to allow time for the appointment of the chapter 7 trustee. The court will
schedule a status hearing on this matter to be convened after the date set for the first
§341 meeting of creditors.

   3. Status hearing in Adv. Proc. No. 16-2182, Bielinski Bros. Builders Inc. v. Gral

Plaintiff informed the court that it wanted to stay this matter to wait for the chapter 7
§341 meeting of creditors. Based on plaintiff’s request and the conversion of this case to
a chapter 7 case, the court stayed proceedings on this matter to allow time for the




            Case 16-21329-gmh      Doc 1644     Filed 03/20/19     Page 2 of 3
appointment of the chapter 7 trustee. The court will schedule a status hearing on this
matter to be convened after the date set for the first §341 meeting of creditors.

   4. Status hearing in Gral v. Gral, Adv. Proc. No. 17-2277

Based on the conversion of this case to a chapter 7 case, the court stayed proceedings on
this matter to allow time for the appointment of the chapter 7 trustee. The court will
schedule a status hearing on this matter to be convened after the date set for the first
§341 meeting of creditors.

   5. Park Bank v. Gral, Adv. Proc. No. 18-2221

Park Bank informed the court that it is still pursuing count 3 of its complaint. Park
Bank’s counsel agreed that it would be appropriate to stay this matter pending the
appointment of the chapter 7 trustee. Based on the conversion of this case to a chapter 7
case, the court stayed proceedings on this matter to allow time for the appointment of
the chapter 7 trustee. The court will schedule a status hearing on this matter to be
convened after the date set for the first §341 meeting of creditors.

   6. All Proceedings

A party in interest may request a hearing or other relief in any of these matters if the
party perceives a need for a hearing or other action before the court schedules the
contemplated status hearings.

                                          #####




            Case 16-21329-gmh       Doc 1644     Filed 03/20/19    Page 3 of 3
